Citation Nr: 0410785	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  03-05 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for Cushing's syndrome, also 
claimed as osteoporosis, to include as secondary to service-
connected steroid dependent bronchial asthma. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to June 1997.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 determination that denied the benefits 
sought on appeal.  A notice of disagreement (NOD) was received in 
November 2002.  A statement of the case (SOC) was issued in 
December 2002.  A substantive appeal was received from the veteran 
in January 2003.  

In September 2003, the veteran testified during a hearing before 
the undersigned at the RO; a transcript of that hearing is of 
record.  The Board accepts for inclusion in the record evidence 
submitted (along with a waiver of RO jurisdiction) during that 
hearing.  See 38 C.F.R. § 20.800 (2003).  

In September 2003, the veteran filed four additional claims.  
These new claims have not been adjudicated by the RO and are not 
before the Board at this time.  These new claims are referred to 
the RO for initial consideration. 

For reasons expressed below, the issue on appeal is being remanded 
to the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the veteran when further action, on his part, 
is required.


REMAND

On VA examination in October 2002, the examiner stated that "it is 
not, at least as likely as not that the complaints the [veteran] 
is alleging are due to Cushing's syndrome."  In his January 2003 
substantive appeal and in other statements, the veteran contends 
that this opinion suggests that the question of whether he has 
Cushing's syndrome is in relative equipoise.  As a result, it is 
contended that service connection for this disorder should be 
granted under the "benefit of the doubt rule".  See 38 U.S.C.A. § 
5107(b) (West 2002).  However, the examination of October 2002 
based his opinion on a finding that the veteran does not have 
"iatrogenic Cushing's disease."  Detailed reasons were given for 
this opinion.  In written argument submitted by the veteran in 
September 2003, he criticized the thoroughness of the October 2002 
medical report.   

This October 2002 medical opinion appears to conflict with the 
March 1997 medical report of "J.C.W.", M.D, who was of the opinion 
that the veteran's current active diagnoses include steroid side 
effects that include "[c]ushingoid", osteoporosis, and diabetes 
mellitus.  The Board must also note an October 2001 VA treatment 
report that indicates that the veteran has allergic fungal 
sinusitis on chronic prednisone treatment that more likely as not 
has caused his osteopenia.  The veteran is service connected for 
sinusitis, rhinitis, and steroid dependent bronchial asthma.  The 
Board must also note that the veteran has recently cited to 
medical records that, he contends, supports his position.  These 
medical records were not cited by the veteran prior to the 
examination of October 2002.   

Based on the veteran's testimony and a review of the medical 
evidence of record, the Board finds that the critical issue in the 
case is whether the veteran has Cushing's syndrome or osteoporosis 
and whether either condition was caused by medication used to 
treat a service connected disability (or disabilities).  In this 
case, there are indications that treatment for the veteran's 
service connected disabilities has caused the veteran other 
difficulties.  For example, in a September 1997 rating action, 
service connection for diabetes mellitus was granted by the RO, in 
part, based on a June 1997 VA examination that found that the 
condition was worsened by steroid use.

Based on the above, the Board finds that specific additional 
development of the claim for service connection for Cushing's 
syndrome, also claimed as osteoporosis, as secondary to the 
service-connected steroid dependent bronchial asthma, is needed.  
See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The evidence does not clearly establish the existence of 
either Cushing's syndrome or osteoporosis, and whether there is a 
medical relationship between either such disability and service, 
service-connected disability or treatment for service-connected 
disability.  The Board determines that another comprehensive 
examination and opinion, which takes into consideration the new 
evidence recently submitted by the veteran and the veteran's 
earlier documented medical history, is appropriate in this 
situation.   

Accordingly, the RO should arrange for the veteran to undergo VA 
examination.  The veteran is hereby notified that failure to 
report to any such scheduled examination, without good cause, may 
well result in a denial of the claim.  See 38 C.F.R. § 3.655 
(2003).  Examples of good cause include, but are not limited to, 
the illness or hospitalization of the claimant and death of an 
immediate family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate with the 
claims file copy(ies) of the notice(s) of the examination sent to 
him by the pertinent VA medical facility at which the examination 
is to take place.   

The RO should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claims on appeal, 
notifying him that he has a full one-year period for response.  
See 38 U.S.C.A § 5103(b)(1) (West 2002); see also Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, 
___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year VCAA 
notice period).  After providing the appropriate notice, the RO 
should obtain any additional evidence for which the veteran 
provides sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific actions 
requested on remand does not relieve the RO of the responsibility 
to ensure that the VCAA has fully been complied with.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development and/or notification action deemed 
warranted by the VCAA prior to adjudicating the claim on appeal.  
For the sake of efficiency, adjudication of the claim should 
include consideration of the additional evidence submitted during 
the September 2003 Board hearing (notwithstanding the veteran's 
waiver of initial RO consideration of that evidence).  Moreover, 
in addressing secondary service connection, the RO should 
specifically address both causation and aggravation.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (interpreting 38 C.F.R. § 
3.310(a) as permitting secondary service connection not only for 
disability caused by service-connected disability, but for the 
degree of disability resulting from aggravation of a nonservice-
connected disability by a service-connected disability). 

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following actions:

1.  The RO should send to the veteran and his representative a 
letter requesting that the veteran provide sufficient information, 
and if necessary, authorization to enable it to obtain any 
additional pertinent evidence not currently of record (to 
specifically include VA or private medical evidence).  The RO 
should also invite the veteran to submit all pertinent evidence in 
his possession (that he has not already submitted), and explain 
the type of evidence that is his ultimate responsibility to 
submit.  The RO's letter should clearly explain to the veteran 
that he has a full one-year period to respond (although the RO may 
decide the claim within the one year period).

2.  If the veteran responds, the RO should assist him in obtaining 
any additional evidence identified by following the procedures set 
forth in 38 C.F.R. § 3.159 (2003).  All records and/or responses 
received should be associated with the claims file.  If any 
records sought are not obtained, the RO should notify the veteran 
of the records that were not obtained, explain the efforts taken 
to obtain them, and describe further action to be taken.  

3.  After all available records and/or responses have been 
associated with the claims file, the RO should arrange for the 
veteran to undergo appropriate VA examination (preferably, by an 
examiner who has not evaluated the veteran in the past) to obtain 
information as to the existence, nature, and likely etiology (if 
any) of Cushing's syndrome and/or osteoporosis.  The entire claims 
file must be made available to the physician designated to examine 
the veteran, and the examination report should include discussion 
of the veteran's documented medical history and assertions.  All 
appropriate tests and studies should be accomplished and all 
clinical findings should be reported in detail. 

Based on the examination and review of the record, the examiner 
should offer an opinion as to whether the veteran currently 
suffers from Cushing's syndrome and/or osteoporosis.  The examiner 
is asked to take into specific consideration the medical opinions 
of "J.C.W." M.D., the October 2001 VA treatment report, and the VA 
examination of October 2002.

With respect to each diagnosed disability, the examiner should 
offer an opinion, consistent with sound medical judgment, as to 
whether it is at least as likely as not (i.e., there is at least a 
50 percent probability) that any such disability (a) was caused or 
aggravated by in-service injury or disease, (b) or was caused or 
is aggravated by either service connected disability, or treatment 
for a service connected disability (such as the use of steroids 
for the veteran's dependent bronchial asthma or sinusitis).

The examiner should set forth all examination findings, along with 
the complete rationale for the opinions expressed, in a 
typewritten report.

4.  If the veteran fails to report to the scheduled examination, 
the RO must obtain and associate with the claims file copy(ies) of 
any notice(s) of the date and time of the examination sent to the 
veteran by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all 
requested action has been accomplished (to the extent possible) in 
compliance with this REMAND.  If any action is not undertaken, or 
is taken in a deficient manner, appropriate corrective action 
should be undertaken.  See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims file to ensure that any 
additional notification and development required by the VCAA has 
been accomplished.  

7.  After completing the requested notification and development, 
and any additional notification and/or development deemed 
warranted, the RO should adjudicate the claim in light of all 
pertinent evidence (to include evidence submitted directly to the 
Board in September 2003) and legal authority (to include Allen, 
cited to above).

8.  If the benefit sought on appeal remains denied, the RO must 
furnish to the veteran and his representative an appropriate 
supplemental SOC (to include citation to and discussion of all 
additional legal authority and/or evidence considered, and full 
reasons and bases for all determinations) and afford them the 
appropriate time period for response before the claims file is 
returned to the Board for further appellate consideration.  

The purpose of this REMAND is to afford due process; it is not the 
Board's intent to imply whether the benefits requested should be 
granted or denied.  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





